DETAILED ACTION
Claims 1-4 and 6-21 are currently pending. 
Claims 5 and 22-37 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 14 and 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie, (“Adaptive segmentation based on multi-classification model for dermoscopy images”). 
Regarding claim 1, Xie teaches: 
A method for segmenting an image implemented on at least one device each of which has at least one processor and at least one storage device, the method comprising: 
(Xie, See Figure 4, input is dermoscopy image of a lesion)
determining, by the at least one processor, a region of interest in the image, the region of interest including the tumor region; (Xie, Section 4.1 the dermoscopy image is roughly divided into three parts to determine a region inside the lesion  and then the darker region is grown through Ostu’s threshold) and 
performing, by the at least one processor, a first segmentation of the region of interest to obtain a first segmentation result, wherein the first segmentation includes:
 determining tumor morphology relating to the tumor region; (Xie, Section 4.3, colortexture features are extracted to predict the class of image (tumor morphology))
performing a second segmentation of the region of interest to obtain a second segmentation result;  (Xie, Section 4.3, once the class of the image is determined based on the colortexture features, the optimal segmentation is selected from the table and an accurate segmentation result is obtained)) and 
optimizing, based on the tumor morphology, the second segmentation result to obtain the first segmentation result.  (Xie, Section 4.3, once the class of the image is determined based on the colortexture features, the optimal segmentation is selected from the table and an accurate segmentation result is obtained)

Regarding claim 6, Xie teaches: 
The method of claim 1, the method further comprising: 
(Xie, Section 4.1 the dermoscopy image is roughly divided into three parts to determine a region inside the lesion  and then the darker region is grown through Ostu’s threshold) and 
determining the region of interest in the image based on the information relating to the region of interest.  (Xie, Section 4.1 the dermoscopy image is roughly divided into three parts to determine a region inside the lesion  and then the darker region is grown through Ostu’s threshold)

Regarding claim 14, Xie teaches: 
The method of claim 1, wherein performing the first segmentation of the region of interest comprises pre-processing the region of interest.  (Xie, Section 4.1 the dermoscopy image is roughly divided into three parts to determine a region inside the lesion  and then the darker region is grown through Ostu’s threshold)

Regarding claim 17, Xie teaches:
The method of claim 1, wherein the tumor morphology includes a calcified tumor, a lipiodol embolization tumor, a dark tumor, a bright tumor, or a heterogeneity tumor.  (Xie, Section 3.1 Image Patterns, image 1 is homogenous texture (lack of heterogeneity of the tumor) image 2 is deep in color (dark))





Allowable Subject Matter
Claims 2-4, 7-13, 15-16, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Xie fails to teach a perfomring a third segmentation based on the first segmentation results. 
Claims 3-4 depend from claim 2 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 7, Xie fails to teach determining the tumor morphology based on a straight line passing through a tumor region, a length of a line segment which is an intersection between the straight line and the tumor region behind d1.
Claims 8-13 depend from claim 7 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim claim 15, Xie fails to teach the pre-processing of the region interest comprising down-sampling the region of interest, enhancing a contrast ratio of the region of interest, or denoising the region of interest. 

Regarding claim 16, Xie fails to teach
wherein determining the tumor morphology comprises: 

obtaining a first determination result based on that the tumor morphology is not the calcified tumor or the lipiodol embolization tumor; 
determining whether the tumor morphology is a dark tumor based on the first determination result;
 obtaining a second determination result based on the determination that the tumor morphology is not the dark tumor;
 determining whether the tumor morphology is a bright tumor based on the second determination result;
 obtaining a third determination result based on the determination that the tumor morphology is not the bright tumor; and 
determining that the tumor morphology is a heterogeneity tumor based on the third determination result.  

	Regarding claim 18, Xie fails to teach:
wherein optimizing, based on the tumor morphology, the second segmentation result comprises: determining that the tumor morphology is the calcified tumor or the lipiodol embolization tumor; obtaining a dark region and a bright region based on the determination that the tumor morphology is the calcified tumor or the lipiodol embolization tumor; and performing a regional growing in the dark region and the bright region.  



wherein optimizing, based on the tumor morphology, the second segmentation result comprises: determining that the tumor morphology is the dark tumor; and performing, based on the determining that the tumor morphology is the dark tumor and the second segmentation result, a growing of the region.  

Regarding claim 20 Xie fails to teach: 
wherein optimizing, based on the tumor morphology, the second segmentation result comprises: determining that the tumor morphology is the bright tumor; obtaining a threshold based on the determination that the tumor morphology is the bright tumor; and performing a regional growing based on the threshold.  

Regarding claim 21, Xie fails to teach: 
wherein optimizing, based on the tumor morphology, the second segmentation result comprises: determining that the tumor morphology is the heterogeneity tumor; and based on the determination that the tumor morphology is the heterogeneity tumor, omitting the optimizing the second segmentation result.  







Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.